Title: To Benjamin Franklin from Sartine, 19 August 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 19. Aout 1780.
J’ai reçu, Monsieur, avec La Lettre que vous m’avez fait l’honneur de m’ecrire le 16 de ce mois, les pieces relatives au Brigantin Américain le Whim, entré à l’Isle de Rhé pour se reparer après avoir fait côte pres de Trance en Poitou. Je me suis empressé de faire passer ces pieces au Conseil des Prises et je ne doute pas que ce Tribunal ne rende son Jugement le plus promptement possible.
J’ai l’honneur d’etre avec la Consideration la plus distinguée, Monsieur, Votre très humble et très obeissant Serviteur
(signé) De Sartine
M. Franklin.
